 Case 3:19-cv-00345-NJR Document 56 Filed 07/14/20 Page 1 of 2 Page ID #218




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRYON K. CHAMP,
 #B39776,

                     Plaintiff,

 v.                                          Case No. 19-cv-00345-NJR

 CHERYL SIMMON, et al.,

                     Defendants.


                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court for case management purposes. Defendant Rihanna

Draper was issued summons on Plaintiff’s Second Amended Complaint on May 7, 2020

(Doc. 37). Defendant Draper returned the waiver on May 28, 2020, and her Answer was

due July 6, 2020 (Doc. 45). As of this date, Defendant Draper has failed to move, answer,

or otherwise plead in response to the Second Amended Complaint.

      The Federal Rules of Civil Procedure provide that the Clerk of Court must enter

default against a defendant who has failed to plead or otherwise defend. FED. R. CIV. P.

55(a). Accordingly, the Court GRANTS the Motion of Entry of Default (Doc. 53) and

ORDERS as follows:

      (1)    The Clerk of Court is DIRECTED to ENTER DEFAULT against
             Defendant Draper in accordance with Federal Rule of Civil
             Procedure 55(a).

      (2)    Plaintiff is ORDERED to move for default judgment against
             Defendant Draper on or before August 4, 2020, in accordance with

                                      Page 1 of 2
Case 3:19-cv-00345-NJR Document 56 Filed 07/14/20 Page 2 of 2 Page ID #219




          Federal Rule of Civil Procedure 55(b).

    (3)   If Plaintiff fails to move for default judgment as set forth in this
          Order, this entire action will be dismissed as to Defendant Draper
          for failure to prosecute and/or failure to comply with an order of the
          Court.

    (4)   The Clerk of Court is DIRECTED to transmit a copy of this Order
          and the entry of default to Plaintiff and to Defendant Draper.

    IT IS SO ORDERED.

    DATED: July 14, 2020


                                            ____________________________
                                            NANCY J. ROSENSTENGEL
                                            Chief U.S. District Judge




                                   Page 2 of 2
